Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 6/28/2022.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/28/2022 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Status
3.	Claims 1, 8, and 15 have currently been amended.


Response to Arguments
4.	The applicant’s arguments have been taken into consideration, but are moot in view of new grounds of rejection.
In response to the applicant’s argument (as disclosed in pg. 1-3 of the applicant’s remarks segment) that the cited prior art fails to teach or suggest extracting one or more tokens in the programming code to identify word contexts in the programming code, wherein the identified word contexts include language-specific keywords; and creating a vocabulary specialized for the programming code or the source code by explicitly including the language-specific keywords:
The applicant’s argument has been taken into consideration, however, prior art reference Agranonik et al (US 10,581,888) has been cited, in light of the amended claim language, which teaches (as disclosed in fig. 1, 114 & col. 5, lines 18-25 of Agranonik et al) using mapped tokens to classify a particular software script and implementing tokenized representation of the given software script to determine if the script contains malicious code (e.g., extracting one or more tokens in the programming code to identify word contexts in the programming code), (as also disclosed in col. 13, lines 20-25 of Agranonik et al) analyzing the script code for detecting malicious keywords (e.g., wherein the identified word contexts include language-specific keywords); and 
(as disclosed in col. 13, lines 3-6 & col. 6, lines 23-37 of Agranonik et al) creating a vocabulary using a plurality of scripting commands according to the software script code and words detected within the script (e.g., creating a vocabulary specialized for the programming code or the source code by explicitly including the language-specific keywords).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US 2021/0056211) in view of Ramsl (US 2020/0183681), in view of Suwandy et al (US 2021/0327413), further in view of Agranonik et al (US 10,581,888).
Regarding claim 1, Olson et al teaches a method for a vulnerability analysis using contextual embeddings (par [0008], “detecting a security vulnerability in a source code”), comprising:
collecting labeled code snippets (par [0015], “labeled source code”);
preparing the labeled code snippets (par [0039], “training the machine learning model on a labeled source code”);
fine-tuning a model (par [0015], “training the machine learning model”);
collecting unlabeled code snippets (par [0014], “unlabeled source code as an input”); and
predicting a vulnerability of the unlabeled code snippets using the model (par [0014-0015], which disclose training and pre-training the learning model, using the unlabeled source code, for predicting a security vulnerability).
Olson et al does not explicitly teach wherein contextual embeddings are used to determine how words are used in reference to the words’ context in a programming code or a source code; tokenizing the labeled code snippets; determining a context for the labeled code snippets based on the contextual embeddings; and wherein the contextual embeddings are associated with one or more vectors.
Ramsl further teaches wherein contextual embeddings are used to determine how words are used in reference to the words’ context in a programming code or a source code ((par [0008-0009], which disclose implementing semantic word embedding for code and documentation of words within the source code);
 tokenizing the labeled code snippets (par [0063], which discloses performing tokenization to identify source code, code words); 
determining a context for the labeled code snippets based on the contextual embeddings (par [0035-0036], which disclose the word embeddings for determining source code comment context); and
wherein the contextual embeddings are associated with one or more vectors (par [0037], lines 1-10, which discloses vector space and co-occurrence vectors for words that share common contexts corresponding to word embeddings).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the source code, word mapping and embedding apparatus of Ramsl within the security vulnerability detecting embodiment of Olson et al would provide the predictive result of improving upon successfully classifying data contained within source code via mapping stored mapped data to provide ease of identifying potential matches and patterns corresponding to classes associated with the source code (as disclosed in the par [0032] of Ramsl), which would allow Olson et al to more efficiently determine potential anomalies within analyzed source code because the provided ease in determining data corresponding to particular mapped data would allow Olson et al to analyze vulnerability relating to content within source code at a faster rate when the mapped data has already been predetermined to match various patterns.
Olson et al and Ramsl do not explicitly teach wherein using natural language processing (NLP) to perform language modeling to initialize the one or more vectors based off the words in the programming code or the source code.
Suwandy et al further teaches using natural language processing (NLP) to perform language modeling (par [0004], lines 1-10 & fig. 1, ‘124, which disclose utilizing machine learning models using natural language and other training language models) to initialize the one or more vectors based off the words in the programming code or the source code (fig. 1, ‘124, par [0004], lines 1-10, & par [0024], lines 1-15, which disclose processing the natural language inputs via the plurality of language models, using embedding comprising vector representation of words in a predefined vector space).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the software development efficiency implementing the natural language processing model environment of Suwandy et al within the embodiments of Ramsl and Olson et al would provide the predictive result of improving upon determining intent in regards to contextual information (as disclosed in par [0033], lines 1-15 of Suwandy et al) within the teachings of Ramsl and Olson et al because adding the plurality of natural language models to determine corresponding to contextual information (disclosed in par [0028] of Suwandy et al) would provide more efficient anomaly detection and source code mapping (within Ramsl and Olson et al) would automatically be flagged as being anomalous after analysis of the content upon the analyzed content is determined to contain unknown intent after the natural language input is determined (as disclosed in par [0033], lines 1-15 of Suwandy et al ).
Olson et al, Ramsl, and Suwandy et al do not explicitly teach extracting one or more tokens in the programming code to identify word contexts om the programming code, wherein the identified word contexts include language-specific keywords; and creating a vocabulary specialized for the programming code or the source code by explicitly including the language-specific keywords.
Agranonik et al further teaches extracting one or more tokens in the programming code to identify word contexts in the programming code (fig. 1, 114 & col. 5, lines 18-25, which discloses using mapped tokens to classify a particular software script and implementing tokenized representation of the given software script to determine if the script contains malicious code), wherein the identified word contexts include language-specific keywords (col. 13, lines 20-25, which discloses analyzing the script code for detecting malicious keywords); and 
creating a vocabulary specialized for the programming code or the source   code by explicitly including the language-specific keywords (col. 13, lines 3-6 & col. 6, lines 23-37, which disclose creating a vocabulary using a plurality of scripting commands according to the software script code and words detected within the script).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Agranonik et al within the embodiments of Ramsl, Olson et al, and Suwandy et al would provide the predictive result of improving upon accuracy pertaining to keyword classification in a natural language processing environment because incorporating the tokenized representation of code detected within a script and removal of terms not matching data representing previously stored and compared tokens (disclosed in col. 6, lines 23-49 of Agranonik et al) within Ramsl, Olson et al, and Suwandy et al would cause each reference to more thoroughly prevent potentially malicious code, as potential terms not matching known, validated code would be eliminated before any potential adverse effect from any potential malicious code occurs.

Regarding claim 2, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 1.
Olson et al further teaches collecting source code as training data (par [0014]);
loading the training data (par [0122], “provide the first input on the final security vulnerability as training data to train the machine learning model”);
training the model using the contextual embeddings for the source code (par [0039], “training the machine learning model on a labeled source code”); and
storing the model (par [0108], lines 11-13, “stores the machine learning model”).
Regarding claim 3, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 1.
Olson et al further teaches wherein the labeled code snippets include sections of source code that are labeled.
Regarding claim 4, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 1.
Olson et al further teaches wherein the preparing the labeled code snippets includes creating an abstract syntax tree (AST) representation of the abstract syntax structure of source code (par [0022]).
Regarding claim 5, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 1.
Ramsl further teaches wherein the tokenizing the labeled code snippets includes using contextual embeddings to represent tokens of the labeled code snippets (par [0114], lines 1-10,“variable name tokenization”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the source code, word mapping and embedding apparatus of Ramsl within the security vulnerability detecting embodiment of Olson et al would provide the predictive result disclosed regarding claim 1.

Regarding claim 6, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 1.
Olson et al further teaches wherein the fine-tuning the model includes mapping tokens to corresponding contextual embeddings (par [0013], “mapping the sequence of structured tokens”).
Regarding claim 7, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 1.
Olson et al further teaches wherein the predicting the vulnerability includes determining if the unlabeled code snippets are vulnerable or can be exploited to create unwanted behaviors in a computing system (par [0014], lines 7-10, which discloses using an unlabeled source code to predict a sub-token used for vulnerability detection and par [0078]). 
Regarding claim 8, Olson et al teaches a computer system for vulnerability analysis using contextual embeddings (par [0008], “detecting a security vulnerability in a source code”), the method comprising:
a computer processor, coupled to a computer-readable memory unit (fig. 1-2), the computer-readable memory unit comprising instructions (par [0033]) that when executed by the computer processor implements a method comprising:
collecting labeled code snippets (par [0015], “labeled source code”);
preparing the labeled code snippets (par [0039], “training the machine learning model on a labeled source code”);
fine-tuning a model (par [0015], “training the machine learning model”);
collecting unlabeled code snippets (par [0014], “unlabeled source code as an input”); and
predicting a vulnerability of the unlabeled code snippets using the model (par [0014-0015], which disclose training and pre-training the learning model, using the unlabeled source code, for predicting a security vulnerability).
Olson et al does not explicitly teach wherein contextual embeddings are used to determine how words are used in reference to the words’ context in a programming code or a source code; tokenizing the labeled code snippets; determining a context for the labeled code snippets based on the contextual embeddings; and wherein the contextual embeddings are associated with one or more vectors.
Ramsl further teaches wherein contextual embeddings are used to determine how words are used in reference to the words’ context in a programming code or a source code ((par [0008-0009], which disclose implementing semantic word embedding for code and documentation of words within the source code);
 tokenizing the labeled code snippets (par [0063], which discloses performing tokenization to identify source code, code words); 
determining a context for the labeled code snippets based on the contextual embeddings (par [0035-0036], which disclose the word embeddings for determining source code comment context); and
wherein the contextual embeddings are associated with one or more vectors (par [0037], lines 1-10, which discloses vector space and co-occurrence vectors for words that share common contexts corresponding to word embeddings).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the source code, word mapping and embedding apparatus of Ramsl within the security vulnerability detecting embodiment of Olson et al would provide the predictive result of improving upon successfully classifying data contained within source code via mapping stored mapped data to provide ease of identifying potential matches and patterns corresponding to classes associated with the source code (as disclosed in the par [0032] of Ramsl), which would allow Olson et al to more efficiently determine potential anomalies within analyzed source code because the provided ease in determining data corresponding to particular mapped data would allow Olson et al to analyze vulnerability relating to content within source code at a faster rate when the mapped data has already been predetermined to match various patterns.
Olson et al and Ramsl do not explicitly teach using natural language processing (NLP) to perform language modeling to initialize the one or more vectors based off the words in the programming code or the source code.
Suwandy et al further teaches using natural language processing (NLP) to perform language modeling (par [0004], lines 1-10 & fig. 1, ‘124, which disclose utilizing machine learning models using natural language and other training language models) to initialize the one or more vectors based off the words in the programming code or the source code (fig. 1, ‘124, par [0004], lines 1-10, & par [0024], lines 1-15, which disclose processing the natural language inputs via the plurality of language models, using embedding comprising vector representation of words in a predefined vector space).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the software development efficiency implementing the natural language processing model environment of Suwandy et al within the embodiments of Ramsl and Olson et al would provide the predictive result of improving upon determining intent in regards to contextual information (as disclosed in par [0033], lines 1-15 of Suwandy et al) within the teachings of Ramsl and Olson et al because adding the plurality of natural language models to determine corresponding to contextual information (disclosed in par [0028] of Suwandy et al) would provide more efficient anomaly detection and source code mapping (within Ramsl and Olson et al) would automatically be flagged as being anomalous after analysis of the content upon the analyzed content is determined to contain unknown intent after the natural language input is determined (as disclosed in par [0033], lines 1-15 of Suwandy et al ).
Olson et al, Ramsl, and Suwandy et al do not explicitly teach extracting one or more tokens in the programming code to identify word contexts om the programming code, wherein the identified word contexts include language-specific keywords; and creating a vocabulary specialized for the programming code or the source code by explicitly including the language-specific keywords.
Agranonik et al further teaches extracting one or more tokens in the programming code to identify word contexts in the programming code (fig. 1, 114 & col. 5, lines 18-25, which discloses using mapped tokens to classify a particular software script and implementing tokenized representation of the given software script to determine if the script contains malicious code), wherein the identified word contexts include language-specific keywords (col. 13, lines 20-25, which discloses analyzing the script code for detecting malicious keywords); and 
creating a vocabulary specialized for the programming code or the source   code by explicitly including the language-specific keywords (col. 13, lines 3-6 & col. 6, lines 23-37, which disclose creating a vocabulary using a plurality of scripting commands according to the software script code and words detected within the script).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Agranonik et al within the embodiments of Ramsl, Olson et al, and Suwandy et al would provide the predictive result of improving upon accuracy pertaining to keyword classification in a natural language processing environment because incorporating the tokenized representation of code detected within a script and removal of terms not matching data representing previously stored and compared tokens (disclosed in col. 6, lines 23-49 of Agranonik et al) within Ramsl, Olson et al, and Suwandy et al would cause each reference to more thoroughly prevent potentially malicious code, as potential terms not matching known, validated code would be eliminated before any potential adverse effect from any potential malicious code occurs.

Regarding claim 9, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 8.
Olson et al further teaches collecting source code as training data (par [0014]);
loading the training data (par [0122], “provide the first input on the final security vulnerability as training data to train the machine learning model”);
training the model using the contextual embeddings for the source code (par [0039], “training the machine learning model on a labeled source code”); and
storing the model (par [0108], lines 11-13, “stores the machine learning model”).
Regarding claim 10, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 8.
Olson et al further teaches wherein the labeled code snippets include sections of source code that are labeled.
Regarding claim 11, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 8.
Olson et al further teaches wherein the preparing the labeled code snippets includes creating an abstract syntax tree (AST) representation of the abstract syntax structure of source code (par [0022]).
Regarding claim 12, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 8.
Ramsl further teaches wherein the tokenizing the labeled code snippets includes using contextual embeddings to represent tokens of the labeled code snippets (par [0114], lines 1-10,“variable name tokenization”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the malicious code labeling and detecting apparatus of Livshits et al within the security vulnerability detecting embodiment of Olson et al would provide the predictive result disclosed regarding claim 8.
Regarding claim 13, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 8.
Olson et al further teaches wherein the fine-tuning the model includes mapping tokens to corresponding contextual embeddings (par [0013], “mapping the sequence of structured tokens”).
Regarding claim 14, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 8.
Olson et al further teaches wherein the predicting the vulnerability includes determining if the unlabeled code snippets are vulnerable or can be exploited to create unwanted behaviors in a computing system (par [0014], lines 7-10, which discloses using an unlabeled source code to predict a sub-token used for vulnerability detection and par [0078]). 

Regarding claim 15, Olson et al teaches a computer program product for vulnerability analysis using contextual embeddings (par [0008], “detecting a security vulnerability in a source code”), comprising:
a computer readable storage medium having program instructions embodied therewith (fig. 1-4 & fig. 4), the program instructions executable by an electronic device (par [0047]) to cause the electronic device to perform actions of:
collecting labeled code snippets (par [0015], “labeled source code”);
preparing the labeled code snippets (par [0039], “training the machine learning model on a labeled source code”);
fine-tuning a model (par [0015], “training the machine learning model”);
collecting unlabeled code snippets (par [0014], “unlabeled source code as an input”); and
predicting a vulnerability of the unlabeled code snippets using the model (par [0014-0015], which disclose training and pre-training the learning model, using the unlabeled source code, for predicting a security vulnerability).
Olson et al does not explicitly teach wherein contextual embeddings are used to determine how words are used in reference to the words’ context in a programming code or a source code; tokenizing the labeled code snippets; determining a context for the labeled code snippets based on the contextual embeddings; and wherein the contextual embeddings are associated with one or more vectors.
Ramsl further teaches wherein contextual embeddings are used to determine how words are used in reference to the words’ context in a programming code or a source code ((par [0008-0009], which disclose implementing semantic word embedding for code and documentation of words within the source code);
 tokenizing the labeled code snippets (par [0063], which discloses performing tokenization to identify source code, code words); 
determining a context for the labeled code snippets based on the contextual embeddings (par [0035-0036], which disclose the word embeddings for determining source code comment context); and
wherein the contextual embeddings are associated with one or more vectors (par [0037], lines 1-10, which discloses vector space and co-occurrence vectors for words that share common contexts corresponding to word embeddings).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the source code, word mapping and embedding apparatus of Ramsl within the security vulnerability detecting embodiment of Olson et al would provide the predictive result of improving upon successfully classifying data contained within source code via mapping stored mapped data to provide ease of identifying potential matches and patterns corresponding to classes associated with the source code (as disclosed in the par [0032] of Ramsl), which would allow Olson et al to more efficiently determine potential anomalies within analyzed source code because the provided ease in determining data corresponding to particular mapped data would allow Olson et al to analyze vulnerability relating to content within source code at a faster rate when the mapped data has already been predetermined to match various patterns.
Olson et al and Ramsl do not explicitly teach using natural language processing (NLP) to perform language modeling to initialize the one or more vectors based off the words in the programming code or the source code.
Suwandy et al further teaches using natural language processing (NLP) to perform language modeling (par [0004], lines 1-10 & fig. 1, ‘124, which disclose utilizing machine learning models using natural language and other training language models) to initialize the one or more vectors based off the words in the programming code or the source code (fig. 1, ‘124, par [0004], lines 1-10, & par [0024], lines 1-15, which disclose processing the natural language inputs via the plurality of language models, using embedding comprising vector representation of words in a predefined vector space).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the software development efficiency implementing the natural language processing model environment of Suwandy et al within the embodiments of Ramsl and Olson et al would provide the predictive result of improving upon determining intent in regards to contextual information (as disclosed in par [0033], lines 1-15 of Suwandy et al) within the teachings of Ramsl and Olson et al because adding the plurality of natural language models to determine corresponding to contextual information (disclosed in par [0028] of Suwandy et al) would provide more efficient anomaly detection and source code mapping (within Ramsl and Olson et al) would automatically be flagged as being anomalous after analysis of the content upon the analyzed content is determined to contain unknown intent after the natural language input is determined (as disclosed in par [0033], lines 1-15 of Suwandy et al ).
Olson et al, Ramsl, and Suwandy et al do not explicitly teach extracting one or more tokens in the programming code to identify word contexts om the programming code, wherein the identified word contexts include language-specific keywords; and creating a vocabulary specialized for the programming code or the source code by explicitly including the language-specific keywords.
Agranonik et al further teaches extracting one or more tokens in the programming code to identify word contexts in the programming code (fig. 1, 114 & col. 5, lines 18-25, which discloses using mapped tokens to classify a particular software script and implementing tokenized representation of the given software script to determine if the script contains malicious code), wherein the identified word contexts include language-specific keywords (col. 13, lines 20-25, which discloses analyzing the script code for detecting malicious keywords); and 
creating a vocabulary specialized for the programming code or the source   code by explicitly including the language-specific keywords (col. 13, lines 3-6 & col. 6, lines 23-37, which disclose creating a vocabulary using a plurality of scripting commands according to the software script code and words detected within the script).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Agranonik et al within the embodiments of Ramsl, Olson et al, and Suwandy et al would provide the predictive result of improving upon accuracy pertaining to keyword classification in a natural language processing environment because incorporating the tokenized representation of code detected within a script and removal of terms not matching data representing previously stored and compared tokens (disclosed in col. 6, lines 23-49 of Agranonik et al) within Ramsl, Olson et al, and Suwandy et al would cause each reference to more thoroughly prevent potentially malicious code, as potential terms not matching known, validated code would be eliminated before any potential adverse effect from any potential malicious code occurs.
Regarding claim 16, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 15.
Olson et al further teaches collecting source code as training data (par [0014]);
loading the training data (par [0122], “provide the first input on the final security vulnerability as training data to train the machine learning model”);
training the model using the contextual embeddings for the source code (par [0039], “training the machine learning model on a labeled source code”); and
storing the model (par [0108], lines 11-13, “stores the machine learning model”).
Regarding claim 17, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 15.
Olson et al further teaches wherein the labeled code snippets include sections of source code that are labeled.
Regarding claim 18, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 15.
Olson et al further teaches wherein the preparing the labeled code snippets includes creating an abstract syntax tree (AST) representation of the abstract syntax structure of source code (par [0022]).
Regarding claim 19, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 15.
Ramsl further teaches wherein the tokenizing the labeled code snippets includes using contextual embeddings to represent tokens of the labeled code snippets (par [0114], lines 1-10,“variable name tokenization”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the malicious code labeling and detecting apparatus of Livshits et al within the security vulnerability detecting embodiment of Olson et al would provide the predictive result disclosed regarding claim 15.
Regarding claim 20, Olson et al, Ramsl, and Suwandy et al teach the limitations of claim 15.
Olson et al further teaches wherein the fine-tuning the model includes mapping tokens to corresponding contextual embeddings (par [0013], “mapping the sequence of structured tokens”).


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220806